United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 2, 2009 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX 77002 (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ*No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or ifsuch shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated¨Accelerated filer¨Non-accelerated filerþSmaller reporting company filer¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes ¨No þ There is no market for the registrant’s equity.As of June 10, 2009, there were 100,005,000 common units outstanding. * The registrant is currently not required to file reports, including this report, by Section 13 or 15(d) of the Securities Exchange Act of 1934 but is voluntarily filing this report with the Securities and Exchange Commission. 1 STEWART & STEVENSON LLC AND SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – as of May 2, 2009 and January 31, 2009 3 Condensed Consolidated Statements of Operations – Three months ended May 2, 2009 and May 3, 2008 4 Condensed Consolidated Statements of Cash Flows – Three months ended May 2, 2009 and May 3, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II. Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 EX-31.1: Certification EX-31.2: Certification EX-32.1: Certification EX-32.2: Certification 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Balance Sheets As of (In thousands, except units) May 2, 2009 January 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 1,656 $ 2,006 Restricted cash 3,000 3,000 Accounts receivable, net 120,780 148,330 Recoverable costs and accrued profits not yet billed 63,728 54,975 Inventories, net 303,607 290,294 Other current assets 4,817 5,651 Total current assets 497,588 504,256 Property, plant and equipment, net 91,163 93,170 Goodwill and intangibles, net 44,823 44,622 Deferred financing costs and other assets 8,704 9,002 Total assets $ 642,278 $ 651,050 Liabilities and shareholders' equity Current liabilities: Bank notes payable $ 5,139 $ 4,921 Current portion of long-term debt 185 212 Accounts payable 78,121 103,602 Accrued payrolls and incentives 8,786 10,854 Billings in excess of incurred costs 28,317 27,960 Customer deposits 14,315 20,547 Other current liabilities 27,775 22,586 Total current liabilities 162,638 190,682 Long-term debt, net of current portion 297,800 280,237 Other long-term liabilities 14 187 Total liabilities 460,452 471,106 Commitments and contingencies Shareholders' equity: Common units, 100,005,000 units issued and outstanding 74,113 74,113 Accumulated other comprehensive loss (2,117 ) (3,762 ) Retained earnings 109,830 109,593 Total shareholders' equity 181,826 179,944 Total liabilities and shareholders' equity $ 642,278 $ 651,050 See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended (In thousands, except per unit data) May 2, 2009 May 3, 2008 Sales $ 190,128 $ 318,272 Cost of sales 151,232 256,174 Gross profit 38,896 62,098 Selling and administrative expenses 31,054 34,355 Other (income) expense, net (1,163 ) 496 Operating profit 9,005 27,247 Interest expense, net 5,205 6,344 Earnings before income taxes 3,800 20,903 Income tax expense 90 349 Net earnings $ 3,710 $ 20,554 Weighted average units outstanding: Basic 100,005 100,005 Diluted 100,005 100,005 Net earnings per common unit Basic $ 0.04 $ 0.21 Diluted $ 0.04 $ 0.21 See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended (In thousands) May 2, 2009 May 3, 2008 Operating activities Net earnings $ 3,710 $ 20,554 Adjustments to reconcile net earnings to net cash used in operating activities: Amortization of deferred financing costs 503 472 Depreciation and amortization 4,510 4,479 Change in operating assets and liabilities net of the effect of acquisitions: Accounts receivable, net 27,931 (5,825 ) Recoverable costs and accrued profits not yet billed (8,058 ) (20,740 ) Inventories (11,999 ) 4,072 Accounts payable (24,429 ) (10,455 ) Accrued payrolls and incentives (1,867 ) (4,193 ) Billings in exess of incurred costs 342 (2,290 ) Customer deposits (6,264 ) 9,910 Other current assets and liabilities 3,554 (96 ) Other, net 915 (252 ) Net cash used in operating activities (11,152 ) (4,364 ) Investing activities Capital expenditures (1,326 ) (2,031 ) Additions to rental equipment (930 ) (2,889 ) Disposal of property, plant and equipment, net - 7 Net cash used in investing activities (2,256 ) (4,913 ) Financing activities Change in short-term notes payable 161 790 Deferred financing costs (375 ) (453 ) Payments on long-term loans - (58 ) Changes in long-term revolving loans 17,563 12,766 Distributions to shareholders for tax obligations (3,473 ) (12,344 ) Net cash provided by financing activities 13,876 701 Effect of Exchange Rate on Cash (818 ) (43 ) Decrease in cash and cash equivalents (350 ) (8,619 ) Cash and cash equivalents, beginning of fiscal period 2,006 12,382 Cash and cash equivalents, end of fiscal period $ 1,656 $ 3,763 Cash paid for: Interest $ 1,135 $ 2,139 Income taxes $ (9 ) $ 2,407 5 Table of Contents Stewart & Stevenson LLC Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Company Overview Stewart& Stevenson LLC, headquartered in Houston, Texas, was formed in November 2005 for the purpose of acquiring from Stewart& Stevenson Services, Inc. (“SSSI”) and its affiliates on January23, 2006 substantially all of their equipment, aftermarket parts and service and rental businesses that primarily served the oil and gas industry as well as the perpetual rights to the Stewart& Stevenson name and logo for use worldwide (the “SSSI Acquisition”).Unless otherwise indicated or the context otherwise requires, the terms “Stewart & Stevenson,” the “Company,” “we,” “our” and “us” refer to Stewart& Stevenson LLC and its subsidiaries. We are a leading designer, manufacturer and marketer of specialized equipment and provide aftermarket parts and service to the oil and gas and other industries. Our diversified product lines include equipment for well stimulation, well servicing and workover rigs, drilling rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as engines, transmissions and material handling equipment. We have a substantial installed base of equipment, which provides us with significant opportunities for recurring, higher-margin aftermarket parts and service revenues, and we also provide rental equipment to our customers. Note 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements and do not include all information and footnotes required by United States (“U.S.”) generally accepted accounting principles (“GAAP”) for complete financial statements.However, the information furnished herein reflects all normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.The results of operations for the three months ended May 2, 2009 are not necessarily indicative of the results that will be realized for the fiscal year ending January 31, 2010. These condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K and the notes thereto for the year ended January 31, Use of Estimates and Assumptions: The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Actual results may differ from these estimates. Fiscal Year: Our fiscal year begins on February 1 of the year stated and ends on January 31 of the following year.For example, our “Fiscal 2009” commenced on February 1, 2009 and will end on January 31, 2010.We report results on the fiscal quarter method with each quarter comprising approximately 13 weeks. The first quarter of Fiscal 2009 commenced on February 1, 2009 and ended on May 2, Consolidation:The consolidated financial statements include the accounts of Stewart & Stevenson LLC and all enterprises in which we have a controlling interest.All intercompany accounts and transactions have been eliminated. We do not have any variable-interest entities. Recent Accounting Pronouncements:
